       Case 2:19-cv-01926-DMC Document 24 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     GLEN O'CONNOR,                                       2:19-cv-01926 DMC-P
13
                                           Plaintiff, ORDER
14
                    v.
15                                                        Judge:        The Honorable Dennis M.
                                                                        Cota
16   PADGETT,                                             Trial Date:   Not set
                                                          Action Filed: September 23, 2019
17                                       Defendant.
18

19         Good cause appearing, Defendant T. Padgett’s request for an extension of time to file a

20   responsive pleading to Plaintiff’s complaint, (ECF No. 1), is GRANTED. Defendant shall file

21   and serve his responsive pleading on or before May 25, 2020. The Court’s May 7, 2020, order

22   (ECF No. 23) is vacated as having been issued in error.

23

24
     Dated: May 8, 2020
25                                                        ____________________________________
                                                          DENNIS M. COTA
26
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
                                                                    [Proposed] Order (2:19-cv-01926 DMC-P)
